DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to application filed on May 01, 2019.

Status of Claims

Claims 51-70 are pending, of which claims 51, and 61 are in independent form. Claims 51-70 are rejected under 35 U.S.C. 102(a)(1). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 51-70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 8,346,792 B1).

Regarding claims 1-50. (Cancelled).

Regarding claim 51, Baker teaches a method for performing a search, the method comprising: receiving, via an input device, an input query comprising a first word and a reference word (i.e., if many users that enter the same query often select one or more of the search results relevant to the query, that query is can be designated as a seed query. The documents that are referenced by the often-selected search results are also designated as documents corresponding to the seed query; [col. 3 line 56]).
Baker teaches identifying a first reference corpus that comprises the reference word (i.e., a synthetic query can be generated by mining a corpus of structured documents. A document in the corpus is selected, as is a seed query that has been provided by one or more users; [col. 3 line 64]).
Baker teaches determining, based on the first reference corpus, a first likelihood of the first word occurring with the reference word (i.e., Synthetic queries can be generated from a corpus of structured documents and historical queries, or a corpus of structured documents and existing synthetic queries, using a set of query generating rules; [col. 5 line 54]).
	Baker teaches retrieving a search query template associated with the reference word, wherein the search query template comprises a second word (i.e., the query generation subsystem 120 generates a set of query templates 216. Each query template 216 includes one or more of the identified 
	Baker teaches determining, based on a second reference corpus that comprises the reference word, a second likelihood of the second word occurring with the reference word (i.e., The seed queries are used for generating synthetic queries. For example, a synthetic query can be generated by mining a corpus of structured documents. A document in the corpus is selected, as is a seed query that has been provided by one or more users. If the seed query contains certain terms that are located at various locations or in various structures of its corresponding document, it is likely that words, phrases, or text segments located in similar locations or structures in a second document may constitute a synthetic query corresponding to the second document. The words, phrases, or text segments are extracted from the second document, designated as candidate synthetic queries, and are evaluated. The evaluation of the candidate synthetic queries can be measured, for example, using information retrieval (IR) scores in relation to one or more documents. If a candidate synthetic query performs sufficiently well, as measured by one or more predefined criteria, the 
	Baker teaches determining a difference between the first likelihood and the second likelihood; selecting, based on the difference, the search query template (i.e., instead of identifying matching candidate query templates in multiple documents, the template evaluation module 512 calculates a total number of each candidate query template generated from structured documents that share are hosted on the same website. The template evaluation module 512 can determine that a particular candidate query template that is generated from only a single webpage of a website is relatively rare if the total number of the particular candidate query template is one when the website includes multiple webpages. If the total count of appearances of the particular candidate query template satisfies a threshold, the candidate query template is determined to be a valid query template; [col. 13 line 40]).
	Baker teaches retrieving search results based on the selected search query template and the reference word; and generating for display the retrieved search results (i.e., if many users that enter the same query often select one or more of the search results relevant to the query, that query is can be designated as a seed query. The documents that are referenced by the often-selected search results are also designated as documents corresponding to the seed query; [col. 3 line 57]).

Regarding claim 52, Baker teaches wherein selecting, based on the difference, the search query template comprises: determining whether the difference is less than a threshold difference; and in response to determining that the difference is less than the threshold difference, selecting the search query template (i.e., the candidate synthetic query, after being evaluated for performance against one or more documents (e.g., the document from which the candidate synthetic query is generated), are stored as synthetic queries and be associated with the document from which the new synthetic query is extracted if certain performance thresholds are met; [col. 9 line 40]).

Regarding claim 53, Baker teaches wherein the difference is a first difference, further comprising: in response to determining that the first difference is not less than the threshold difference, selecting a third word in the input query and a fourth word in the search query template; determining a third likelihood of the third word occurring with the reference word; determining a fourth likelihood of the fourth word occurring with the reference word; computing a second difference between the third likelihood and the fourth likelihood; and in response to determining that the second difference is less than the threshold difference, selecting the search query template for retrieving the search results (i.e., To identify and exclude relatively rare query templates, the template evaluation module 512 applies various template validation rules 513. The template validation rules 513 specify 

Regarding claim 54, Baker teaches wherein the search query template is a first search query template and the difference is a first difference, further comprising: in response to determining that the first difference is not less than the threshold difference, retrieving a second search query template, wherein the second search query template comprises a third word associated with a third likelihood of the third word occurring with the reference word; computing a second difference between the first likelihood and the third likelihood; and in response to determining that the second difference is less than the threshold difference, selecting the second search query template for retrieving the search results (i.e., instead of identifying matching candidate query templates in multiple documents, the template evaluation module 512 

Regarding claim 55, Baker teaches wherein determining the first likelihood comprises computing a first representation vector corresponding to a degree to which the first word occurs with the reference word in the first reference corpus, and wherein determining the second likelihood comprises computing a second representation vector corresponding to a degree to which the second word occurs with the reference word in the second reference corpus (i.e., The query store 116 can store a large number of seed queries. Similarly, structured document corpus 126 can include a large number of documents. To effectively generate new synthetic queries, the template generation module 508 selects a subset of seed queries from query store 116 and a subset of structured documents from the corpus 126. In some implementations, the template generation module 508 selects a set of structured 

Regarding claim 56, Baker teaches wherein determining the difference comprises computing a distance between the first representation vector and the second representation vector, and wherein selecting the search query template comprises: determining whether the distance is less than a threshold distance; and in response to determining that the distance is less than the threshold distance, selecting the search query template (i.e., Validating a candidate query template includes determining whether the candidate query template meaningfully relates to content of the website, or is rare. The candidate query may be rare, for instance, if the candidate query does not appear in at least a threshold number of documents. Evaluating a candidate query template includes determining a likelihood that the candidate query template can generate valid synthetic queries; [col. 12 line 64]).

Regarding claim 57, Baker teaches wherein computing the distance between the first representation vector and the second representation vector comprises: comparing a first value in the first representation vector with a corresponding second value in the second representation vector to determine whether the first value and the second value differ by less than a threshold value; in response to determining that the values differ by less than the threshold value, leaving the distance unchanged; and in response to determining that the values do not differ by less than the threshold value, computing a degree to which the values are dissimilar and incrementing the distance based on the degree to which the values are dissimilar (i.e., To identify and exclude relatively rare query templates, the template evaluation module 512 applies various template validation rules 513. The template validation rules 513 specify a threshold number of appearances for a website. Candidate query templates that appear in the website for more that the threshold number of times are designated as valid query templates. A candidate query template is excluded if a total number of appearances of the candidate query template fail to satisfy the threshold number. The threshold number can vary, depending on a size of the website. In some implementations, the threshold number is proportional to the size of the website. In various implementations, the size of the website is measured by a total number of documents hosted on or generated from the website, or by a sum of document sizes of the website, or a combination of the two; [col. 13 line 25]).

Regarding claim 58, Baker teaches wherein computing the distance between the first representation vector and the second representation vector is based on an orientation of the first representation vector with respect to the second representation vector in a vector space, such that the distance is a measure of an angle between the first representation vector and the second representation vector (i.e., the template performance score measures how many times the candidate query templates appear in all documents of the website. For example, template evaluation module 512 can apply query template 1 as described above to all documents 516 of the website "www.bibliophilia.com" and count the number of times the structure appears in the website www.bibliophilia.com.; [col. 13 line 60]).

Regarding claim 59, Baker teaches subsequent to receiving the input query, identifying the reference word by: identifying a part of speech associated with a candidate reference word in the input query; and in response to determining that the candidate reference word is a subject of the input query, identifying the candidate reference word as the reference word (i.e., The system generates (606) one or more query templates. Each generated query template includes at least one identified embedded coding fragment. In some implementations, the query template includes a literal, a wildcard, or both. The literal includes a literal word, phrase, or text segment. The wildcard includes a type. The type can indicate a category of terms. In 

Regarding claim 60, Baker teaches comparing the first word to a list of stop words to determine whether the first word matches a stop word of the list of stop words; and in response to determining that the first word matches the stop word, selecting a third word of the input query instead of the first word to determine a likelihood of the third word occurring with the reference word (i.e., the search engine 112 receives a query from a user device and forwards the query 109 to the synthetic query subsystem 114 for evaluation. The synthetic query subsystem 114 then parses the search terms in the query 109 and compares the parsed terms to queries stored in a query store 116 that stores seed queries. In some implementations, the seed queries are queries submitted by users anonymously. The queries have been identified as performing well. The seed queries can also include machine-generated synthetic queries that have been previously generated by the query generation subsystem 120, as 

Regarding claims 61-70. Claims 61-70 are essentially the same as claims 50-60 above and rejected for the same reasons as applied hereinabove.
7173927472
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        3/12/2021